                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )
       Plaintiff,                             )
                                              )      CIVIL ACTION NO.
               v.                             )       2:19-cv-591-MHT
                                              )             (WO)
2014 FORD F-150 SUPERCREW                     )
TRUCK, VIN: 1FTFW1CT9EKE94312,                )
etc.; and,                                    )
                                              )
2013 FORD F-150 STX TRUCK, VIN:               )
1FTFX1CF4DFD74822, etc.                       )
                                              )
       Defendants.                            )

                                 DECREE OF FORFEITURE

       Before the court is plaintiff United States of America’s (“United States”) Motion for

Decree of Forfeiture.

       On August 15, 2019, the plaintiff filed a complaint (doc. no. 1) alleging that the defendants

are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), which provides for the seizure and

forfeiture of all moneys, negotiable instruments, securities, or other things of value furnished or

intended to be furnished by any person in exchange for a controlled substance or listed chemical

in violation of 21 U.S.C. § 841(a), all proceeds traceable to such an exchange, and all moneys,

negotiable instruments, and securities used or intended to be used to facilitate any violation of 21

U.S.C. §§ 841(a) and 846.

       It appears that process was fully issued in this action and returned according to law, based

on the following facts.

       Pursuant to a warrant of arrest in rem issued by the court on August 27, 2019 (doc. no. 3),

the defendants were served on August 29, 2019 (doc. nos. 5, 6).
       On September 17, 2019, Alma Heredia-Meza was personally served by a deputy United

States Marshal with copies of the Notice of Complaint for Forfeiture against Personal Property,

Verified Complaint for Forfeiture In Rem, and Warrant of Arrest In Rem (doc. no. 7).

       On September 18, 2029, Raphael Alvarez-Valencia was personally served by a deputy

United States Marshal with copies of the Notice of Complaint for Forfeiture against Personal

Property, Verified Complaint for Forfeiture In Rem, and Warrant of Arrest In Rem (doc. no. 9).

       Notice of this civil forfeiture action against the defendants was published for 30

consecutive days on an official government internet site (www.forfeiture.gov), as evidenced by

the declaration of publication filed with this court on October 1, 2019 (doc.no. 8).

       On November 20, 2019, default was entered against Alma Heredia-Meza, Raphael

Alvarez-Valencia, and all other persons and entities having an interest in the defendants for failure

to timely defend as provided for in the manner set forth in 18 U.S.C. § 983(a)(4)(A) and

Supplemental Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions (doc. no. 11).

       No other claim or answer has been filed on behalf of any other party.

       Now, therefore, on motion of the United States for a decree of forfeiture and for good cause

otherwise shown, it is hereby ORDERED, ADJUDGED and DECREED that the motion (doc. no.

12) is granted as follows:

       The defendants, a 2014 Ford F-150 Supercrew Truck, VIN: 1FTFW1CT9EKE94312, with

all appurtenances and attachments thereon and a 2013 Ford F-150 STX, VIN:

1FTFX1CF4DFD74822, with all appurtenances and attachments thereon are hereby forfeited to



                                                 2
the United States, to be disposed of according to law, and no right, title or interest in the defendants

shall exist in any other party.

        This case is closed.

        DONE, this the 18th day of February, 2020.

                                                        /s/ Myron H. Thompson
                                                        UNITED STATES DISTRICT JUDGE




                                                   3
